Citation Nr: 1626926	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-30 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury (TBI).

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1992 to August 2000 and from January 2004 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. This matter was previously before the Board in May 2015 at which time the case was remanded for further evidentiary development. Also on appeal in May 2015 was the issue of entitlement to service connection for digestive disability; however, the AOJ granted service connection for irritable bowel syndrome in January 2016. As this represents a full grant of the benefits sought with respect to this issue, it is no longer in appellate status.

The issues of entitlement to service connection for disabilities of the right shoulder, right and left knees, and back are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.


FINDING OF FACT

Residuals of the Veteran's TBI cannot be clearly differentiated between symptoms of his PTSD and are fully contemplated in his separately assigned rating for PTSD; such symptoms/residuals are not manifested by total cognitive impairment.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.211, 4.124a, 4.130, Codes 8045, 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Since the appellate issue in this appeal that is being decided below (entitlement to assignment of a higher initial rating for residuals of a TBI) is a downstream issue from that of service connection (for which VCAA letters were duly sent in February 2011 and September 2011), another VCAA notice is not required. VAOPGCPREC 8-2003.

The Board finds that all necessary assistance has been provided to the appellant and the RO has made reasonable and appropriate efforts to assist him in obtaining the evidence necessary to substantiate his claim for an initial increased rating for service connected residuals of a TBI. VA has requested treatment records and has provided the appellant with VA examinations. To that end, when VA undertakes to provide an examination, it must ensure that the examination is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that with respect to the Veteran's increased initial rating for residuals of a TBI, the VA examination reports on file in July 2011, September 2015 and December 2015 contain sufficient findings with which to properly evaluate this disability and are deemed adequate for rating purposes. See also McLendon v. Nicholson, 20 Vet. App. 79 (2006). The examination reports are predicated on a physical examination and contain the findings necessary to evaluate this disability under the applicable rating criteria. 

In summary, the Board finds that all reasonable efforts have been undertaken by VA with respect to the issue being decided herein and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of this claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Pertinent Criteria

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Separate ratings may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for rating residuals of a TBI are found under 38 C.F.R. § 4.124a, Diagnostic Code (Code) 8045. Under this code, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a.

Code 8045 defines cognitive impairment as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. This code directs that cognitive impairment be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." Id. 

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction. Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified." Id.  

Emotional/behavioral dysfunction is to be evaluated under 38 C.F.R. § 4.130 (Schedular of ratings-mental disorders) when there is a diagnosis of a mental disorder. Where there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "evaluation of Cognitive Impairment and Other residuals of TBI not otherwise classified."

Lastly, physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. Id.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" provides criteria for levels of impairment for 10 important facets, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total." 38 C.F.R. § 4.124a, Code 8045. However, not every facet has every level of severity. The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Id. The regulation provides for the assignment of a 100-percent evaluation if "total" is the level of evaluation for one or more facets. Id. If no facet is evaluated as "total," the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. Id.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition. Id. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. Id. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. 

Note (4):  The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under DC 8045.  Id.

III.  Analysis

The Veteran is service-connected for TBI residuals with an initial 10 percent rating under Code 8045. 38 C.F.R. § 4.124a. His TBI is a result of a training accident in service involving a parachute jump. He is also service-connected for PTSD, rated 70 percent disabling. 38 C.F.R. §§ 4.130, Code 9411. Accordingly, consideration must be given to whether the manifestations distinct to TBI overlap with or duplicate symptoms contemplated within the currently assigned rating for PTSD. 38 C.F.R. §§ 4.14, 4.124a, Code 8045. If they do and the manifestations of each condition cannot be clearly separated, a single evaluation is to be assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. 38 C.F.R. § 4.124a, Code 8045, Note 1.  

In December 2015, a VA psychiatric examiner opined that it was not possible to differentiate between the Veteran's symptoms, to include mild memory loss, and his PTSD, TBI, and alcohol and cannabis use. A VA neurological examiner similarly opined in September 2015 that to what extent issues on the examination request were related to TBI versus PTSD and or depression could not be determined without resorting to mere speculation. This examiner noted that neuropsychological testing was found to be invalid due to poor effort. There is also the report of a VA neurological examiner in December 2015 who opined that after a thorough review of the Veteran's records, it was more likely than not that many of the Veteran's symptoms, to include memory problems, were due to his mental health conditions as opposed to TBI residuals.  He based this opinion on the course of events showing that the Veteran incurred the TBI prior to being deployed to Iraq, but was able to complete his deployment which ended in 2005. He also remarked that after the Veteran returned from his deployment it was noted that he had had a concussion with no sequelae.  He further explained that it would not be typical for memory to worsen over time if it were solely due to a mild TBI.  He opined that it was more likely than not that the Veteran's memory problems and neurobehavioral symptoms were due to his mental health conditions.  

It is evident from the above-noted opinions that in terms of the Veteran's cognitive dysfunction, his symptoms are found to be either related to his service-connected PTSD (as opposed to his TBI), or that such symptoms cannot be clearly differentiated between the two conditions. Consequently, a single evaluation must be assigned for the symptoms under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. Id. As noted, the Veteran is presently rated at 70 percent for his PTSD and 10 percent for his TBI. Thus, consideration must be given to whether a higher than 70 percent rating, that is, a total rating, is warranted under Code 8045 for cognitive impairment.  

With respect to the memory, attention, concentration, and executive functions facet of the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," a VA examiner in July 2011 noted that the Veteran had mild memory impairment with difficulty concentrating and difficulty with executive functions such as speed of information processing, goal setting, and planning and organizing, but without objective evidence on testing. VA outpatient records in 2013 reflect the Veteran's complaints of worsening concentration and forgetfulness.  Subsequent VA examiners in September 2015 and December 2015 relayed the Veteran's report of having memory issues, but both examiners remarked that he had a hard time explaining what he did and did not remember. They did relay his assertions of forgetting to feed his three year old child on one occasion, often forgetting where he puts his cell phone and keys, and forgetting on occasion where he is supposed to go on errands. He went on to report in December 2015 that he has to write things down, forgets recent conversations, and leaves the stove on and garage door up. 

Findings in December 2015 show that he recalled 0/3 objects, was able to spell forwards and backwards with difficulty, and performed serial 7's slowly with one error. He was assessed as having mild memory loss, such as forgetting names, direction or recent events. The examiner noted that the Veteran was a reliable historian with intact cognition accompanied by memory deficits. However, again, the examiner noted that it was more likely than not (with more than 50 percent probability) that many of the Veteran's symptoms (such as memory to name one) are due to his mental health conditions.  In accessing the facets of TBI-related cognitive impairment and subjective symptoms, with regard to memory, attention, concentration, and executive function, the examiner found "[n]o complaints of impairment of memory, attention, concentration, or executive function."  In light of the foregoing, which shows no objective evidence on testing of memory, attention, concentration or executive functions, the Board finds that this residual is most consistent with a level of impairment of 1.  

In terms of the judgment facet, the Veteran was noted to have mildly impaired judgment at the July 2011 and September 2015 VA examinations, and normal judgement at the December 2015 VA neurological examination. However, his judgment at the December 2015 VA psychiatric examination was assessed as "fair to poor," with a notation of "drinking and driving."  This latter assessment approximates moderately impaired judgment thus warranting a level of impairment of 2. Regarding the orientation facet, the Veteran was noted at the July 2011, September 2015 and December 2015 VA examinations to always be oriented to person, time, place and situation thus warranting a level of impairment of 0. In terms of the social interaction facet, this was noted to be routinely appropriate at the July 2011 and December 2015 neurological examinations and occasionally inappropriate at the September 2015 VA examination. Thus, a level of impairment of 1 is appropriate for this facet. Also, the Veteran was found to have normal motor activity at the July 2011, September 2015, and December 2015 VA examinations, thus approximating a level of impairment of 0. He was further noted to have normal visual spatial orientation at the July 2011 and December 2015 VA examinations, but the September 2015 VA examiner found that this was mildly impaired due to the Veteran occasionally getting lost. Thus, this facet most nearly approximates a level of impairment of 1. 

In terms of subjective symptoms, the Veteran has reported intermittent headaches and dizziness, and hypersensitivity to sound and light. As he has not been given a distinct comorbid headache diagnosis, such as migraines, or a peripheral vestibular diagnosis, such as vestibular disequilibrium, he will not be rated under the diagnostic codes for migraines (38 C.F.R. § 4.124a, Code 8100) or dizziness (38 C.F.R. § 4.87, Code 6204). The Veteran reported at the July 2011 VA examination that his headaches occur almost daily, can last for hours, and are worse with the sun and bright light. The July 2011 VA examiner determined that the Veteran's subjective complaints, to include daily mild to moderate headaches, occasional dizziness and hypersensitivity to sound and light, mildly interfere with work. The VA examiner in September 2015 assessed them as moderately interfering with work. The VA examiner in December 2015 did not provide an assessment in this regard since he opined that the Veteran did not have any subjective symptoms attributable to a TBI. Accordingly, a maximum level of impairment of 2 is appropriate for this facet.  

As far as neurobehavioral effects such as irritability, impulsivity or moodiness, the September 2015 and December 2015 VA examiners found no such effects. However, the July 2011 VA examiner found that the Veteran had one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both, but did not preclude them. Thus, this facet approximates a level of impairment of 1.  

Each of the VA examiners in July 2011, September 2015 and December 2015, found that the Veteran was able to communicate and comprehend spoken and written language thus approximating a level of impairment of 0 for this facet. Lastly, the Veteran was not found to have total impairment of consciousness, but rather had normal consciousness.  

It is clear from the lay and medical evidence of record that the Veteran does not experience total impairment in any of the 10 facets of cognitive impairment. Rather, he experiences an impairment level no higher than 2 in all 10 facets. This level amounts to an overall percentage evaluation of 40 percent under Code 8045. In light of this and considering the Veteran's present 70 percent rating under 38 C.F.R. § 4.140, Code 9411, a higher, alternative rating under Code 8045 is not supported by the evidence.  

In regard to the second main area of dysfunction for social/behavioral dysfunction, the regulation provides that where there is a mental disorder diagnosis, such as in this case, i.e. PTSD, the emotional/behavioral symptoms are to be rated under the schedule of rating mental disorders. 38 C.F.R. §§ 4.124a, 4.130, Codes 8045, 9411.  

The third and last main area of dysfunction of TBI residuals is physical symptoms. In this regard, the July 2011 VA examiner found no physical findings of autonomic nervous symptom impairment, gait abnormalities, imbalance or tremors, muscle atrophy or loss of muscle tone, spasticity or rigidity, fasciculations, cranial nerve dysfunction, hearing problems or endocrine dysfunction. While he did note bowel problems reported as fecal incontinence, he did not relate these problems to the Veteran's TBI, and no further consideration of this symptom as a residual of his TBI is warranted in light of his present 30 percent rating for irritable bowel syndrome. In other words, it would be overlapping/pyramiding to rate these symptoms under both the TBI and IBS diagnostic codes. 38 C.F.R. §§ 4.14, 4.124a, Code 8045. Moreover, the VA examiner in December 2015 remarked that neither the medical records nor the history were found to support that the Veteran's symptoms were in close proximity to the 2004 TBI. This examiner also relayed the Veteran's report of urinary frequency, but opined that the Veteran's polyuria was as likely as not related to chronic alcohol use. It should also be noted that the Veteran is separately rated for tinnitus under 38 C.F.R. § 4.87, Code 6260. In terms of the Veteran's report of numbness and weakness in his hands, the examiner reported that the Veteran had normal grip strength on exam and that there was no evidence to support that these symptoms were in close proximity to the 2004 TBI. Also, while this examiner reported that the Veteran demonstrated slightly abnormal Rhomberg testing and was unable to perform tandem walk, as well as psychomotor slowing, he relayed the Veteran's report of drinking vodka and using marijuana daily and opined that it was more likely than not that any abnormality in the Romberg or tandem walk tests were due to chronic substance abuse than to a TBI in 2004. He was able to clearly differentiate these neurological effects from residuals of the Veteran's TBI. 

Finally, the Board notes that, in exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The rating criteria for the 10 percent rating in effect for the entire appeal period contemplate the severity and symptoms of the Veteran's service-connected disability.  The manifestations of the Veteran's disability are contemplated in the general schedule of ratings for the residuals of TBI located at 38 C.F.R. § 4.124a, DC 8045. The rating criteria are therefore adequate to evaluate the Veteran's residuals of TBI, and referral for consideration of extraschedular rating is not warranted.  In so finding, the Board notes that the Veteran has not identified or asserted that the collective impact and combined effect of all of the Veteran's service-connected disabilities have rendered the rating schedule for TBI inadequate to rate his disability picture.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. Aug. 6, 2014).

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for an initial evaluation in excess of 10 percent rating for residuals of TBI. As such, the benefit of the doubt rule is not for application and the claim must be denied. 38 U.S.C.A. § 5107(b).



ORDER

An initial evaluation in excess of 10 percent for residuals of a TBI is denied.


REMAND

In March 2015, the Board remanded the issues of entitlement to service connection for disabilities involving the right shoulder, right and left knees, and back to the AOJ for additional development, to include affording the Veteran a new VA examination. Although an examination was conducted in August 2015, the examination report and an addendum report in August 2015 are considered inadequate for rating purposes. In this regard, the August 2015 examination report contains an assessment of right knee pain consistent with lateral collateral ligament sprain, and right shoulder pain consistent with a possible subacromial impingement. The examiner similarly notes in the August 2015 addendum that the Veteran had chronic pain in the right shoulder, low back and bilateral knees, but he concludes that he could not establish any clear disability, and certainly no service related disability. Unfortunately, the examiner does not explain why the pain is no longer consistent with his previous noted lateral collateral ligament sprain and possible subacromial impingement, nor does he comment on the Veteran's inservice history of parachute jump(s). Such a discussion is essential in view of the Board's May 2015 remand directive that the examiner includes rationale with all opinions and considers the Veteran's inservice history of parachute jump(s). See Stegallv. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). Moreover, the examiner's conclusion that the Veteran had no clear disability in these joints is inconsistent with an August 2011 VA examination report revealing AC (acromioclavicular) joint osteoarthritis and mild bilateral knee osteoarthritis. These results were based on x-rays taken in July 2011.

Lastly, the examiner's notation on the August 2015 addendum that the Veteran had back pain with no clear disability appears inconsistent with his notation on the VA August 2015 examination report that he was not able to comment on the Veteran's low back pain since he did not have spine privileges at the VA hospital. He reiterated this in the addendum when he said that, regarding the back, the VA medical center no longer had a neurosurgery department active at that time and he was unable to provide any further evaluation of the back as a result.  

Thus, in order to make a fully informed decision with respect to these service connection claims, the Veteran must be afforded a new examination in order to adequately assess the current nature and etiology of his claimed right shoulder, bilateral knee and back disabilities. 38 U.S.C.A. § 5103A(d). 

Lastly, any outstanding VA treatment records that are pertinent to the issues on appeal should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Update the claims file with any outstanding private and/or VA treatment records pertinent to the issues on appeal.

2. Thereafter, schedule the Veteran for a VA orthopedic examination in order to assess the current nature and etiology of his claimed right shoulder, right and left knee and back disabilities.

The electronic claims files should be made available to the examiner for review and the examination report should reflect that such review has occurred, to include x-ray reports conducted in July 2011. Following a claims file review and examination of the appellant, the examiner should: (a) identify, by diagnosis, each right shoulder, right and left knee and back disability found; and (b) provide an opinion as to whether it is at least as likely as not (50% degree of probability or higher) that each diagnosis identified is related to service, to specifically include the Veteran's reported history of parachute jump(s). All opinions must be accompanied by a clear rationale.

3. When the development requested has been completed, the pending issues of entitlement to service connection for the right shoulder, right and left knees and back shall again be reviewed by the AOJ. If any benefit sought is not granted to the fullest extent, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


